DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruzycky (US 2014/0261471).
Claim 1. Ruzycky discloses an apparatus for grinding and depositing ground material, the apparatus comprising a grinder 100, a separator 200, a chamber 300 (first element/filler tube), a case 400 and a storage unit 500 ([0244]; Figure 1). The chamber 300 (first element/filler tube) comprises a cylinder 310, connector 320, and base 340 ([0257]; Figure 1). The separator 200 comprises a filter 210 (third element), a seat 230 and a valve layer 250 ([0253]; Figures 6a-6e). The apparatus 10 is configured such that the first grinding unit 110; second grinding unit 130; filter 210; seat 230, valve layer 250 and case 400; chamber 300; and storage unit 500 are separable by a user by simply pulling or unscrewing parts apart. The filter 210 (third element) is separable from the seat 230 by unscrewing the filter 210 such that lips 222 of the filter 210 are no longer in contact with the mountings lips 240 of the seat 230. The seat 230, valve layer 250 and 
Claims 2 and 4. Ruzycky discloses that the various parts of the apparatus 10 may be manufactured from any material known to persons skilled in the art that would suitably perform the function for which they are intended, including, but not limited to, metal, plastic, silicone, wood, cork etc. or any combination thereof ([0317]).
Claim 3. Ruzycky discloses that the ground material is an organic material such as tobacco ([0064]-[0065]).
Claim 6. Ruzycky discloses that the filter 210 (third element) is a conical- or funnel-shaped filter formed from porous material 214 which may be any material containing pores known to persons skilled in the art to separate large and small material including, but not limited to, filter paper, wire mesh (metallic materials) or wire screening as long as the pores of the porous material 214 are smaller than the aperture 216 ([0253]; Figure 6a).
Claim 8. Ruzycky discloses that the filter 210 (third element) is connected to valve layer 250. The valve layer 250 comprises a valve disc 252 and a valve 262 (closing plug). The valve disc 252 comprises seat indents 254 and a valve aperture 256. Turning now to FIGS. 8c and 8d the valve 262 is shown in more detail. The valve 262 comprises a valve passage 264 and valve arms 266. The valve arms 266 project inwardly within the passage 264. The valve arms 266 are configured such that upon 
Claim 9. Ruzycky discloses that the filter 210 (third element) comprises aperture 216 (passage case) ([0253]; Figure 6a) and is connected to valve layer 250. The valve layer 250 comprises a valve disc 252 and a valve 262 (closing plug). The valve disc 252 comprises seat indents 254 and a valve aperture 256. Turning now to FIGS. 8c and 8d the valve 262 is shown in more detail. The valve 262 comprises a valve passage 264 and valve arms 266. The valve arms 266 project inwardly within the passage 264. The valve arms 266 are configured such that upon moving in a direction they return to a resting state in the same plane as the valve 262. In this embodiment, the valve 262 is a one-way or non-return valve with the valve arms 266 being resilient and bending only in the one direction towards the chamber 300. The valve 262 is fit into the valve aperture 256 and frictionally secured within the valve aperture 256 ([0255]; Figures 1, 8a, and 8b). Ruzycky discloses that the various parts of the apparatus 10 may be manufactured from any material known to persons skilled in the art that would suitably perform the 
Claim 10. Ruzycky discloses that the chamber 300 (first element) is connected to grinder 100. The grinder 100 comprises a first grinding unit 110, a second grinding unit 130, a sleeve 150 and a magnet assembly 160 ([0244]-[0245]; Figure 1). A user rotates the first grinding unit 110 by gripping the first gripping surface 116 with one hand and gripping the second gripping surface 132 of the second gripping unit 130 with another hand ([0275]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzycky (US 2014/0261471).
Claims 5 and 7. Ruzycky discloses the cone filler of claim 1 wherein filter 210 (third element) is separable from the seat 230 by unscrewing the filter 210 such that lips 
Ruzycky does not explicitly disclose that the lips 222 (second thread) and mountings lips 240 (first thread) are selected from a group comprising right-hand threads, left-hand threads, taper threads, "V" shape threads, square threads, acme threads, buttress threads, knuckle threads, and worm threads. However, these types of threading are notoriously well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date that the lips 222 (second thread) and mountings lips 240 (first thread) would comprise one of the claimed types of threading.
	
Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.
Applicant argues that Ruzycky differs from the claimed invention in that the chamber is completely inserted into the case and connected thereto, whereas in the claimed invention, one end of the filler tube coupler is only in surface-to-surface contact with one end of the filler tube. Examiner argues that the claims require only that second element/filler tube coupler enables the first element to couple with the third element/junction module. The claims do not require that the filler tube coupler is only in surface-to-surface contact with one end of the filler tube. Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that the filter 210 of Ruzycky is not equivalent to the junction module of the claimed invention which works as a junction or meeting point between the cone filler and the grinder. Applicant also argues that the filter 210 does not hold a constituent passage assembly. Examiner maintains that aperture 216 of filter 210 is a passage case through which larger ground material falls ([0253]; [0275]; Figure 6a). Examiner further notes that the claims do not require that the third element/junction module function as a junction or meeting point between the cone filler and the grinder.
Applicant also argues that the aperture 216 of filter 210 is completely different from the utility of the passage case of the claimed invention. Examiner argues that the claims only require that the passage case has a hole to enable the passage of at least one of the plurality of the constituents. The utility of the passage case of the claimed invention is not recited in the claims. Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747